 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8
     CESAR CAMPOS, et al.,                                Case No. 1:18-cv-01660-AWI-EPG
 9
                             Plaintiffs,
10                                                        ORDER DISCHARGING ORDER TO
             v.
                                                          SHOW CAUSE
11
     FRESNO DEPUTY SHERIFF’S ASSOC.,                      (ECF No. 32)
12
     et al.,
13                  Defendants.
14

15          On June 12, 2019, the Court issued an order for Plaintiffs to show cause (“OSC”) why

16   sanctions, up to and including dismissal of this case, should not be issued for Plaintiffs’ failure to

17   appear at the June 11, 2019, mandatory scheduling conference, and Plaintiffs’ failure to fully

18   participate in the preparation of the joint scheduling report. (ECF No. 32.)

19          Plaintiffs filed their response to the OSC on June 18, 2019. (ECF No. 33.) In their

20   response, Plaintiffs explain the circumstances surrounding the preparation of the joint scheduling

21   report and Plaintiffs’ failure to fully participate in that preparation due to the unintentional error

22   of counsel. Plaintiffs’ counsel apologizes for that error and has now submitted Plaintiffs’ portion

23   of the joint scheduling report, which the Court accepts.

24          Plaintiffs also explain the circumstances surrounding Plaintiffs’ counsel’s unintentional

25   failure to attend the telephonic scheduling conference and the steps Plaintiffs’ counsel has taken

26   to remedy those errors in an attempt to prevent such errors from happening in the future. Plaintiffs

27   also explain that upon their counsel’s receipt of the ECF notice of the minutes from the June 11,

28   2019, scheduling conference, which noted Plaintiffs’ failure to appear, Plaintiffs’ counsel took
                                                         1
 1   immediate steps to accept responsibility and compensate those whose time was wasted by

 2   Plaintiffs’ failures and omissions. Those steps include immediately contacting opposing counsel

 3   and offering to compensate them for their time spent preparing for and attending the scheduling

 4   conference. Plaintiffs have already mailed one counsel a check for the time spent at twice that

 5   counsel’s regular hourly rate, and are waiting to hear back from the other counsel. Further, in the

 6   event Plaintiffs prevail in or settle this litigation, Plaintiffs’ counsel has agreed to relinquish any

 7   claim to attorneys’ fees for all work performed on this case from the time it was filed through the

 8   filing of the response to the OSC on June 18, 2019. (ECF No. 33.)

 9           The Court also notes Plaintiffs immediately filed a letter with the Court, prior to the

10   Court’s issuance of the OSC, in which Plaintiffs apologized for their failure to appear at the

11   scheduling conference and explained the steps Plaintiffs had already taken to remedy their

12   counsel’s error. (ECF No. 31.)

13           In light of the explanation provided by Plaintiffs, the actions Plaintiffs’ counsel have taken

14   to prevent such errors from occurring in the future, and the actions Plaintiffs have taken in

15   response to the errors, including reimbursing or offering to reimburse opposing counsel for the

16   time expended preparing for and attending the scheduling conference and relinquishing any claim

17   for attorneys’ fees for work performed on the case through June 18, 2019, the Court will

18   discharge the order to show cause and reset the matter for a scheduling conference.

19           IT IS ORDERED that the order to show cause (ECF No. 32) is DISCHARGED. The

20   scheduling conference, set for June 11, 2019, is continued to June 24, 2019, at 10:00 a.m. in
21   Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. The Court grants telephonic

22   appearances, with each party wishing to so appear directed to use the following dial-in number

23   and passcode: 1-888-251-2909; passcode 1024453.

24
     IT IS SO ORDERED.
25

26       Dated:     June 19, 2019                                 /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                          2
